Title: From George Washington to Joseph Reed, 25 June 1780
From: Washington, George
To: Reed, Joseph



Head Quarters Whippany near Morris Town25th June 1780.
Dear Sir

I have been honored with Your Excellency’s favors of the 20th and 22d instants. I am exceedingly sorry to find you express a doubt of being able immediately to procure the number of 250 Waggons in the State of Pennsylvania—if we should be disappointed in that quarter, I know not where we are to apply. The Quarter Master General has, as you observe,

a considerable number of Waggons laying idle for want of Horses, could you procure a sufficiency of them, to put these Waggons in motion, it would answer a very valuable purpose—that of moving the Baggage and necessary Stores of the Army, which are now scattered in a most inconvenient manner upon the whole communication—subject to loss and peculation, and making an amazing draft from the strength of the Army, as an extra number of Guards must be left to take care of them.
The Enemy abandonned this State the night before last. They advanced, in the course of the day, in very considerable force as far as Springfeild, which they burnt intirely (two Houses excepted) with several buildings in the neighbourhood. They were warmly opposed in their progress, by the advanced troops under the command of General Greene. This change of position will render the service of the Philada Troop of Light Dragoons unnecessary at this juncture. Hearing they were upon their march, I yesterday desired Colo. Moylan to meet them, with my thanks for their ready compliance with my request, and to inform them that there was no occasion for them to come forward.
I very much admire the patriotic spirit of the Ladies of Philada, and shall with great pleasure give them my advice, as to the application of their benevolent and generous donation to the soldiers of the Army. Altho’ the terms of the association seem in some measure to preclude the purchase of any article, which the public is bound to find, I would, nevertheless, recommend a provision of shirts in preference to any thing else, in case the fund should amount to a sum equivalent to a supply of eight or ten thousand. The Soldiery are exceedingly in want of them, and the public have never, for several years past, been able to procure a sufficient quantity to make them comfortable. They are besides more capable of an equal and satisfactory distribution than almost any other Article. Should the fund fall short of a supply of the number of shirts I have mentioned—perhaps there could be no better application of the Money, than laying it out in the purchase of refreshments for the Hospitals. These are my Ideas at present. When I have the pleasure of hearing more particularly from Mrs Reed, I shall probably be able to form a more complete opinion.
I shall, agreeable to Your Excellency’s request, send down a few Officers to take charge of, and bring forward the Drafts. As to the business of recruiting by voluntary inlistments, you may be assured that its operation, if attended with tolerable success in the end, will be too slow to answer our present purposes. I would therefore most earnestly recommend to you, to place no dependance upon any such measure, but, by an immediate augmentation of Drafts, supply the Men required from Pennsylvania by the Committee of Congress. They make so considerable a part of the force estimated as necessary to give a

probability of certainty to our expected operations, that they cannot be dispensed with.
Be kind enough to deliver or forward the inclosed to Mrs Washington. I am infinitely obliged to Your Excellency and to Mrs Reed for your polite attention to her—I have the honor to be with the greatest Regard Dear Sir Yr most obt and humble Sert

Go: Washington

